
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.18


RESTRICTED STOCK PURCHASE AGREEMENT
under the
MIPS TECHNOLOGIES, INC.
1998 LONG-TERM INCENTIVE PLAN


        This Restricted Stock Purchase Agreement (this "Agreement") constitutes
the Award Document pursuant to which MIPS Technologies, Inc., a Delaware
corporation (the "Company"), has awarded to [Insert Name] ("Purchaser") the
right to purchase [Insert #] shares of the Company's Common Stock subject to the
terms, definitions and provisions of the Company's 1998 Long-Term Incentive Plan
(the "Plan"), which is incorporated herein by reference, and this Agreement (the
"Award"). The terms defined in the Plan but not in this Agreement shall have the
meanings set forth in the Plan.

        By signing this Agreement, Purchaser acknowledges receipt of a copy of
the Plan, a copy of which is annexed hereto, and represents that Purchaser is
familiar with the terms and provisions thereof, and hereby accepts this Award
subject to all of the terms and provisions thereof. Purchaser further agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Board upon any questions arising under the Plan.

        1.    Sale of Stock.    The Company hereby agrees to sell to the
Purchaser and the Purchaser hereby agrees to purchase [Insert #] shares of the
Company's Common Stock (the "Shares"), at a purchase price of $0.001 per share.
The Shares shall be maintained by the transfer agent in book entry form. Record
of the Purchaser's interest in the Shares shall be maintained in the internal
records of the Company relating thereto. The Purchaser acknowledges that the
records maintained by the Company with respect to the Shares shall be binding
upon the Purchaser, absent manifest error.

        2.    Payment of Purchase Price.    The purchase price for the Shares
shall be paid by check payable to the Company at the time of execution of this
Agreement.

        3.    Repurchase Right.    

        (a)    In General.    In the event of any voluntary or involuntary
termination of the Purchaser's employment by or services to the Company for any
or no reason (including death or disability) before all of the Shares are
released from the Company's repurchase right pursuant to Section 4 below, the
Company shall have the option to repurchase (the "Repurchase Right") all, or a
portion of, the then Unreleased Shares (as defined in Section 4), at the
original purchase price of $0.001 per share (the "Repurchase Price"). For the
avoidance of doubt, Shares automatically released from the Repurchase Right in
the event of a termination of Purchaser's employment pursuant to Section 4(b)
below shall not be subject to the Repurchase Right as a result of such
termination. The Repurchase Right shall be exercised by the Company pursuant to
the terms of Section 3(b) below, by delivering written notice and a check in the
amount of the aggregate Repurchase Price to the Purchaser or the Purchaser's
executor.

        (b)    Company's Security Interest.    To secure the Repurchase Right
described below, Purchaser hereby grants to the Company a continuing security
interest in the following property, rights and interests of the Purchaser,
whether existing on the date hereof or hereafter arising or acquired
(collectively, the "Share Rights"):

          (i)  the Shares and the interest of the Purchaser therein as noted in
the Company's records;

         (ii)  all money, securities (certificated or uncertificated),
securities entitlements, investment property, commodities, futures, swap, index
or derivative contracts, instruments, documents, general intangibles, financial
assets or other investment property arising from time to time or distributed in
respect of the Shares;

        (iii)  all books and records relating to the Shares;

--------------------------------------------------------------------------------






        (iv)  all the proceeds of the sale, exchange, redemption or exercise of
any of the foregoing in any form, including, but not limited to, any dividend,
interest payment or other distribution of cash or property in respect thereof;
and

         (v)  any rights incidental to the ownership of any of the foregoing,
such as voting, conversion and registration rights and rights of recovery for
violations of applicable securities laws.

        The Purchaser acknowledges that the Company has retained possession of
and exercises sole dominion and control over the Shares and the other Share
Rights in furtherance of the Repurchase Right and security interest granted
hereby. The Repurchase Right and security interest granted to the Company
hereunder shall not terminate and the Company shall not be required to terminate
its security interest in the Share Rights unless, until and to the extent that
the Shares are released from the Repurchase Right pursuant to Section 4(a)
hereof. The Purchaser shall take such actions as the Company may reasonably
request further to effect the purposes hereof.

        4.    Release of Shares From Repurchase Right.    

        (a)   Subject to the other terms and conditions of this Agreement and
the Plan and provided that the Purchaser continues to be employed by or render
services to the Company on the date of any such release, the Shares shall be
released from the Repurchase Right over a four (4) year period, with twenty-five
percent (25%) of the Shares released on each successive one-year anniversary of
[Insert Date] until all of the Shares have been so released.

        (b)   In the event of the involuntary termination of the Purchaser's
employment with the Company or a Subsidiary not for Cause or the Purchaser's
termination of employment with the Company or a Subsidiary for Good Reason
within twenty-four (24) months after a change in control, any and all remaining
Unreleased Shares shall be automatically released from the Repurchase Right.

        (c)   Any of the Shares not released from the Company's Repurchase Right
are referred to herein as "Unreleased Shares" and any of the Shares released
from the Company's Repurchase Right are referred to herein as "Released Shares."

        5.    Restriction on Transfer.    Except as provided in Section 3, none
of the Share Rights, nor any beneficial interest therein, shall be transferred,
encumbered or otherwise disposed of in any manner until the release of the
underlying Shares from the Repurchase Right in accordance with the provisions of
this Agreement.

        6.    Adjustment Upon Changes in Capitalization.    All references to
the number of Shares and the purchase price of Shares in this Agreement shall be
appropriately adjusted to reflect any stock split, reverse stock split, stock
dividend, combination or reclassification, or other change in the Shares which
may be made by the Company after the date of this Agreement.

        7.    Restrictive Legends and Stop-Transfer Orders.    Purchaser
understands and agrees that the Company may place the legend set forth below or
similar legends on any stock certificate(s) evidencing the Shares, together with
any legends that may be required by state or federal securities laws and the
Company's Certificate of Incorporation or Bylaws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A REPURCHASE RIGHT
HELD BY THE ISSUER AND/OR ITS ASSIGNEE(S) AS SET FORTH IN A RESTRICTED STOCK
PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES.
THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT AS PERMITTED UNDER THE AGREEMENT. A
COPY OF THE AGREEMENT MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.
SUCH PUBLIC SALE AND TRANSFER RESTRICTIONS, INCLUDING THE REPURCHASE RIGHT, ARE
BINDING ON TRANSFEREES OF THESE SHARES.

2

--------------------------------------------------------------------------------




        8.    Tax Consequences.    PURCHASER UNDERSTANDS THAT PURCHASER MAY
SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF PURCHASER'S PURCHASE OR
DISPOSITION OF THE SHARES. PURCHASER REPRESENTS THAT (i) PURCHASER HAS CONSULTED
WITH ANY TAX ADVISER THAT PURCHASER DEEMS ADVISABLE IN CONNECTION WITH THE
PURCHASE OR DISPOSITION OF THE SHARES AND (ii) PURCHASER IS NOT RELYING ON THE
COMPANY FOR ANY TAX ADVICE. Purchaser hereby acknowledges that Purchaser has
been informed that, unless an election is filed by the Purchaser with the
Internal Revenue Service (and, if necessary, the proper state taxing
authorities) within thirty (30) days of the purchase of the Shares, electing
pursuant to Section 83(b) of the Internal Revenue Code (and similar state tax
provisions, if applicable) to be taxed currently on any difference between the
purchase price of the Shares and their Fair Market Value on the date of
purchase, there will be a recognition of taxable income to the Purchaser,
measured by the excess, if any, of the Fair Market Value of the Released Shares,
at the time they cease to be Unreleased Shares, over the purchase price for such
Shares. Purchaser represents that Purchaser has consulted any tax advisers
Purchaser deems advisable in connection with Purchaser's purchase of the Shares
and the filing of the election under Section 83(b) and similar tax provisions.
PURCHASER HEREBY ASSUMES ALL RESPONSIBILITY FOR FILING SUCH ELECTION AND PAYING
ANY TAXES RESULTING FROM SUCH ELECTION OR FROM FAILURE TO FILE THE ELECTION AND
PAYING TAXES RESULTING FROM THE LAPSE OF THE REPURCHASE RESTRICTIONS ON THE
UNVESTED SHARES.

        9.    1998 Long-Term Incentive Plan.    This Agreement and the
Purchaser's rights hereunder and with respect to the Shares shall be governed in
all respects by the provisions of the Company's 1998 Long-Term Incentive Plan.

        10.    Stock Withholding to Satisfy Tax Withholding Obligations.    

        (a)    Withholding Generally.    Upon the purchase of Shares, or release
from the Repurchase Right of Shares purchased, under this Agreement, the Company
may require the Purchaser to remit to the Company (by check payable to the
Company) an amount sufficient to satisfy federal, state and local withholding
tax requirements due upon such purchase or release. Whenever, under this
Agreement, payments are to be made in cash by the Company, such as in connection
with the Company's exercise of its Repurchase Right, such payment will be net of
an amount sufficient to satisfy federal, state, and local withholding tax
requirements.

        (b)    Stock Withholding.    When, under applicable tax laws, the
Purchaser incurs tax liability in connection with the purchase or release from
the Repurchase Right of any Shares that is subject to tax withholding and the
Purchaser is obligated to pay the Company the amount required to be withheld,
the Committee may in its sole discretion allow the Purchaser to satisfy the
minimum withholding tax obligation by electing to have the Company withhold from
the Released Shares that minimum number of Released Shares having a Fair Market
Value equal to the minimum amount required to be withheld, determined on the Tax
Date; provided, however, that in no event will the Company withhold Released
Shares if such withholding would result in adverse accounting consequences to
the Company. All elections by a Purchaser to have Released Shares withheld for
this purpose will be made in accordance with the requirements established by the
Committee for such elections and be in writing in a form acceptable to the
Committee.

        11.    General Provisions.    

        (a)   This Agreement shall be governed by the internal substantive laws,
but not the conflicts of law rules, of the State of Delaware. This Agreement and
the Plan represent the entire agreement between the parties with respect to the
purchase of the Shares by the Purchaser and may only be modified or amended in
writing signed by both parties.

3

--------------------------------------------------------------------------------



        (b)   PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE
OR CONSULTANT AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED AT
THIS DATE, AND NOT THROUGH PURCHASING SHARES HEREUNDER). PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INERFERE WITH
PURCHASER'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE PURCHASER'S EMPLOYMENT OR
CONSULTING RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.

        IN WITNESS WHEREOF, the Parties have caused this Restricted Stock
Purchase Agreement to be executed to be effective as of [Insert Date].

MIPS TECHNOLOGIES, INC.   [Insert Name] ("PURCHASER")
 
 
 
 
 
 
  By:       

--------------------------------------------------------------------------------

  By:       

--------------------------------------------------------------------------------

Name:       

--------------------------------------------------------------------------------

  Name:       

--------------------------------------------------------------------------------

Title:       

--------------------------------------------------------------------------------

  Title:       

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


RESTRICTED STOCK PURCHASE AGREEMENT under the MIPS TECHNOLOGIES, INC. 1998
LONG-TERM INCENTIVE PLAN
